PER CURIAM.
Karl G. Byrd, Sr., appeals the district court’s order granting Defendants’ motion for summary judgment in Byrd’s employment discrimination action and denying Byrd’s motion for a continuance and motion to strike materials submitted in support of summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Byrd v. Baltimore Sun Co., 279 F.Supp.2d 662 (D.Md.2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED